DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 37-47, 53-60 and 73 are pending and currently under consideration for patentability. 

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claim(s) 37, 40, 43, 44, 46, 47, 53-56, 59 and 60 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Loske et al. (US PGPUB 2013/0023840).

5.	With regard to claim 37, Loske discloses a device (vacuum sponge unit, 2) for applying a negative pressure ([0011]; [0014]; [0027]) to a wound in the skin of a patient (abstract; [0013-0014]), comprising: an insertion tube (probe or feeding tube, 4) for being inserted into the wound ([0082-0083]; Figs. 22-24); a flexible porous element (sponge, 10) for being inserted into the wound such that the porous element (10) is pressed against the wound for application of negative pressure to the wound ([0057]); and a suction tube (drainage tube, 20) for being connected to a suction source (vacuum pump; [0014]) externally of the patient's body ([0035]; [0038]) and which is in fluid communication with the porous element (10) to apply the negative pressure to the porous element with operation of the suction source ([0057]); the porous element (10) being mounted one the insertion tube (4; Figs. 22-24; [0042]; [0001]; [0004]; [0019]; [0021]; [0072]; [0088]).

6.	With regard to claims 40 and 54, Loske discloses that the insertion tube (4) passes through the porous element (10; Figs. 22-24; [0082-0083]; [0072]).

7.	With regard to claims 43 and 44, Loske discloses that the insertion tube (4) is a feeding tube ([0082-0083]; Figs. 22-24).

8.	With regard to claims 46, 47, 59 and 60, Loske disclose that the porous element (10) is fabricated from an absorbent material; namely, a sponge (abstract; Figs. 26; [0011]; [0013]; [0019]; [0019]; [0021-0024]; [0072]).

9.	With regard to claims 53 and 56, Loske discloses a method for treating a wound in the skin of a patient (abstract; [0013-0014]) about an insertion tube (4) passing through the wound into a lumen of the patient (an endoluminal surface, 100; [0012]; shown in Figs. 30, 31), comprising: locating a flexible porous element (10) mounted on the insertion tube (4) whist the insertion tube (4) is in the lumen/wound of the patient (see Figs. 22-24; [0088]), the porous element having (10) a peripheral outer face (outer surface; [0051]) defined between opposite proximal and distal ends of the porous element (10; Fig. 22), and the porous element (10) being in fluid communication (via 20) with a suction source (vacuum pump; [0014]) externally of the patient's body for application of a negative pressure to the porous element (10; [0029]; [0047]; [0057]); and applying the negative pressure to the wound via the outer face of the porous element (10; [0035]; [0038]; [0042]; [0001]; [0004]; [0019]; [0021]; [0072]).

10.	With regard to claim 55, Loske discloses that the porous element (10) is located into the wound by being slid along the insertion tube (4; Figs. 22-24; [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 38, 39, 41, 42, 57, 58 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loske in view of Van Beek et al. (US 4,533,352).

12.	With regard to claims 38, 39 and 73, while Loske discloses that the porous element (10) has opposite proximal and distal ends (Figs. 22-24), Loske is silent in regard to both the proximal and the distal end of the porous element being sealed against egress of bodily substances of the patient into the porous element.
However, Van Beek discloses a microsurgical flexible suction mat (80; abstract; Fig. 5), comprising a porous element (porous pliable material, 82), wherein the porous element (82) has a top (seen at 82), a bottom (86) and circumferential surface (edge, 84); and wherein a proximal end (back end of edge, 84 facing suction tube, 88) of the circumferential surface (edge, 84), a distal end (front end of edge, 84 facing away from suction tube, 88) of the circumferential surface (edge, 84), and bottom (86) are sealed against egress of bodily substances into the porous element (82, via a synthetic coating; col. 5, lines 6-20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal and distal ends of the porous element disclosed by Loske to be adapted against egress of the bodily substances into the porous element, similar to that disclosed by Van Beek, in order to prevent leakage and retain fluids at the edges of the porous element which are not in contact with the wound, as suggested by Van Beek in column 2, lines 20-30.

13.	With regard to claims 41, 42, 57 and 58, while Loske discloses that the porous element (10) can be fixedly attached to the distal end of the suction tube (20; [0032]), and shows the porous element (10) mounted to the insertion tube (4; Figs. 22-24; [0072]; [0088]), Loske is silent in regard to the porous element being in the form of a mat for being wrapped around the insertion tube; and a fastening system for fastening the mat when wrapped around the tube to retain the mat in a wrapped condition.
	However, Van Beek discloses that the porous element (82) is in the form of a pliable mat (abstract; Fig. 5; col. 1, line 61 - col. 2, line 47), fully capable of being wrapped around an insertion tube (suction tube, 88; col. 5, lines 6-20) and taking on a number of different fastening or non-fastening configurations (col. 2, lines 31-47).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porous element disclosed by Loske to be in the form of a pliable mat, wrapped and fastened to the insertion tube, similar to that disclosed by Van Beek, in order to provide location and stability for elimination of fluids from the operating environment, where the pliable/malleable mat member can take on a number of different connecting or non-connecting configurations, as suggested by Van Beek in column 2, lines 1-2, and lines 31-39.  Further, one having ordinary skill in the art would find it obvious to wrap around and fasten the porous element to the distal end of the insertion tube, in order to provide ease of removal, disposal and replacement for subsequent use.

14.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loske in view of Fogarty et al. (US 5,769,882).

15.	With regard to claim 45, Loske is silent in regard to the insertion tube having an inflatable balloon for being inflated in a lumen of the patient. 
	However, Fogarty discloses methods and apparatus for conformably sealing prostheses within body lumens (abstract; Fig. 10; col. 3, lines 20-32; col. 4, lines 14-35), wherein an insertion tube (fluid delivery catheter, 40) having an inflatable balloon (48) for being inflated in a lumen of the patient (Figs. 11A-D), and a plurality of fluid delivery ports (58) formed over its surface (col. 8, line 47 - col. 9, line 37).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insertion tube disclosed by Loske to include an inflatable balloon, similar to that disclosed by Fogarty, in order to radially expand and apply pressure to malleable intraluminal devices, as suggested by Fogarty in column 3, lines 20-32, helping the flexible porous element conform to the contours of the body lumen, and additionally allowing for anchoring of the insertion tube during use.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Reed (US PGPUB 2012/0123359) discloses a wound leakage vacuum collection device. 
Shippert (US 6,123,697) discloses a pressure applying fluid transfer method.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781